DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment.
Claims 1-14, and 29-32 are still pending for consideration.
Response to Arguments
Applicant's arguments filed on June 07, 2022 have been fully considered but they are not persuasive. 
On page 1 of the Remark, applicant asserts “The Examiner points to Shepherd at col. 5, lines 19-24, and claim 4 as disclosing this feature (i.e., intramuscular adipose tissue). Office Action at 5-6. However, to the best Applicant can determine, nowhere in the portions of Shepherd cited by the Examiner or, indeed, anywhere else in Shepherd, is providing an estimate of intramuscular adipose tissue disclosed or suggested. Intramuscular adipose tissue is the fat located within the muscle region. See, e.g., FIG. 3 (showing intramuscular adipose tissue 302) and Specification at paragraphs [0018] (contrasting intramuscular adipose tissue 302 with subcutaneous adipose tissue 303) and [0021] (identifying subcutaneous fat (i.e., subcutaneous adipose tissue) present above (at region 320) and below (at region 322) the muscle region). Shepherd, in contrast, appears to relate to body composition analysis using dual-energy x-ray absorptiometry (DXA). See, Shepherd at Abstract. The analysis includes estimating patient thickness based, in part, on tissue density. See, Shepherd at col. 5, lines 11-25. The density, in turn, can be estimated using the patient's % fat estimates from the ratio of high and low x-ray energy measurements in DXA. See, Id. at lines 19-24 (cited by the Examiner). Nothing in Shepherd concerns specifically estimating intramuscular adipose tissue”.
Response: Examiner respectfully disagrees with Applicant’s argument. It should be noted that Payne et al., the primary reference, was cited to teach an estimate of intramuscular adipose tissue (OA, bottom of p.3 and top of p. 4) – not Shepard as alleged.  Secondary reference Shepherd is relied upon to teach a dual-energy x-ray measurement for respective pixel positions of a body tissue. Shepherd was not intended nor cited to teach an estimate of intramuscular adipose tissue. Examiner also is not clear why applicant does not mention primary reference Payne et al. on its teachings. Therefore, applicant’s arguments are not persuasive.
The rest of the arguments presented stand and fall with the argument of claim 1.  
Accordingly, the grounds of rejection set forth in the last Office Action are hereby maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. (US 20110158386 A1) in view of Shepherd et al. (US 6233473 B1) cited on IDS for the same reasons as set forth in the last Office Action. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. and Shepered et al. as applied to claims, above, and further in view of Charles (US 6816564 B2) cited on IDS for the same reasons as set forth in the last Office Action.
Claims 4-5, 7-14 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. in view of Shepherd et al. as applied in claims above, further in view of Goto et al. (US 20110002522 A1) for the same reasons as set forth in the last Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668